Exhibit 10.2

Contract No.260006119521

Maximum Pledge Contract for Small-Sized Enterprises

Important Notice: Following consultations conducted on the basis of equality and
in accordance with the relevant laws and regulations, both parties voluntarily
enter into this Contract, by which they shall strictly abide. In order to secure
legal rights of pledgor, Pledgee hereby call attention to the pledgor to
carefully read the bold-face words and pay full attention to such contents.

1


--------------------------------------------------------------------------------


 

Pledgee:

Industrial and Commercial Bank of China Limited Shanghai branch Fengxian
sub-branch (hereinafter is referred to “Party A”)
Principal: Yi Zhang
Address: No. 48 Nanzhong Road
Fax: 57180753

 

 

Pledgor:

Cherokee International (China) Power Supply Ltd. (hereinafter is referred to
“Party B”)
Legal representative or Principal:
Address: Shanghai Fengpu Industrial Park, Shanghai, China
Fax: 67108907

 

In order to realize the creditor’s rights of Party A, Party B agrees to provide
pledge as guaranty. Both parties enter into this contract to regulate respective
rights and liabilities after friendly negotiation according to The Contract Law
of the People’s Republic of China and The Guarantee Law of the People’s Republic
of China.

Article 1 Creditor’s Rights

Article 1.1 The creditor’s rights shall include: all the loans in RMB & Foreign
currency Party A have launched to Party B according to the principal contract
and the creditor’s rights Party A enjoys against Party B due to the issuance of
Bank Acceptance Bill, Letter of Credit and Letter of Guarantee from December 25,
2006 to December 25, 2009, no matter such creditor’s rights is mature or
immature when such period expires. The maximum balance of creditor’s rights
shall be RMB 25, 000, 000.

The above-mentioned principal contract includes following contract (agreement) A
signed by Party A and Cherokee International (China) Power Supply Ltd.

A. Loan Contract

B. Acceptance agreement for Bank Acceptance Bill

C. Agreement for opening Letter of Credit

D. Agreement for issuing Letter of Guarantee

Article 1.2 The above-mentioned maximum balance of creditor’s rights refers to
the total sum converted to RMB by all the creditor’s rights whether in RMB or
foreign currency. The rate of exchange is the selling price of foreign currency
publicized by Party A on the date when Party A’s creditor’s rights against Party
B are affirmed.

Article 2 Scope of Pledge

Article 2.1 The scope of the pledge includes: the full amount of principle under
the loan contract, its interests, penalty, compounding interests, compensation
and reimbursement for breaching of the contract, attorney fees and other fees
that Part A accrued for realizing the credit and hypothecation, and all other
expenses.

2


--------------------------------------------------------------------------------


Article 3 Pawn

Article 3.1 Details of the pawn are as per the List of Pledge. The List of
Pledge is the appendix of this contact and has the same legal effect of this
contract.

Article 3.2 The effectiveness of the pledge under this contract shall be
extended to the ancillary component, collateral rights, appendage, adjunction,
natural and legal fruits, substitute of the pawn and such effectiveness shall
also be extended to the insurance payment, compensation incurred from the
damage, loss or confiscation of the pawn.

Article 3.3 When the performance period of the principal debt expires, should
the pawn be seized by the People’s court due to the non-performance of the
principal debt, Party A shall be entitled to take the detached natural and legal
fruits of the pawn. And the payment shall be in following sequence:

A. Costs and expenses to collect the fruits

B. Interest due and other costs and expenses under the principal contract

C. Principal of the debt

Article 3.4 The estimated value of pawn under the List of Pledge shall not be
the foundation value when Party A disposes the pawn, and shall not limit the
rights of Party A on executing the hypothecation.

Article 3.5 The certificate of title of the pawn and related documents shall be
sealed after mutual confirmation by both parties and shall be kept by Party A
unless otherwise stipulated by the laws and regulations.

Article 3.6 During the validation period of the contract, the pawn shall be
possessed and employed by Party B. Party B shall maintain the pawn in good
condition, and shall not employ the pawn in any inappropriate way, which will
tear off the value of pawn. Party A reserves the right to check the condition of
the pawn.

Article 3.7 Should there be any damage, loss to the pawn, Party B shall inform
Party A in time and take measures to prevent the aggravation of the loss or
damage. Party B is also obliged to provide the certificate issued by the
competent authorities to testify such damage or loss at the same time.

Article 3.8 In case the action of Party B will sufficiently result in the
reduction of pawn value, Party B is obliged to suspend its action immediately.
If the pawn value is reduced as thus, Party B shall recoup the value of pawn or
provide guarantee with equivalent value.

Article 3.9 In case Party B is immune from the reduction of pawn value, the
compensation and reimbursement to Party B shall be used to refund the debts
under the principal contract in advance, or to recoup the value of pawn with the
consent of Party A, or shall be saved under the designated account by Party A to
guarantee the performing of the debt. The remaining value of pawn shall still be
the hypothecation of the debt.

3


--------------------------------------------------------------------------------


Article 3.10 Should the pawn be confiscated as a result of the construction
requirements of the State, the confiscation compensation to Party B shall be
used to refund the debts under the contract in advance, or shall be deposited to
the third party.

Article 4 Pledge registration

Article 4.1 Where the law or regulation requires, or the two parties agrees,
that the pledge shall be registered, both parties shall register the pledge in
the local registration office within 15 days since this contract is signed.
Shall there be any different contents between the contract and registration, the
registration shall have the priority.

Article 4.2 Should there be any changes of registered items and the
corresponding registration is required to be modified to record such changes by
the law, both parties shall register the changes in the local registration
office within 15 days since such changes occur.

Article 5 Insurance

Article 5.1 Party B shall complete the procedure in corresponding insurance
institute for buying property insurance for the pawn within 15 days since the
contract is signed, the insurance category is property insurance. The insurance
terms shall cover a period longer than the period stipulated in Article 1.1 of
this contract and the insurance amount shall not be less than the maximum
balance of creditor’s rights as stipulated in Article 1.1 of this contract.

Should the insurance terms not be longer than the expiration date of the
creditor’s rights of Party A due to the reasons of the insurance institute,
Party B is obliged to unconditionally buy property insurance for the pawn under
this contract and ensure an uninterrupted insurance terms during the entire
period of this contract.

Article 5.2 Party B shall specify in the insurance policy that Party A is the
first beneficiary. The policy shall have no limitation to the rights or benefits
of Party A.

Article 5.3 During the valid period of this contract, Party B shall not suspend
or withdraw the insurance with any excuse, should the insurance be suspended,
Party A is entitled to buy the insurance itself and all the costs and expenses
thus incurred shall be borne by Party B.

Article 5.4 During the valid period of this contract, should the pawn suffer any
insured accident, all the insurance compensation shall be used to refund the
debts under the principal contract in advance, or to recoup the value of pawn
with the consent of Party A, or shall be saved under the designated account by
Party A to guarantee the performing of the debt.

4


--------------------------------------------------------------------------------


Article 6 Realization of the Pledge

Article 6.1 In case any of following situation occurs, Party A is entitled to
auction or sell the pawn according to the stipulations of laws and enjoys the
priority to be paid firstly with the amount thus produced, or negotiate with
Party B to use the pawn at a converted amount of money to discharge the debts
which Party B owes to Party A.

A.

Debts under the principal contract mature (or mature in advance) but
undischarged by the debtor;

B.

Situation under Article 3.8 occurs, Party B does not recoup the value of pawn or
fails to provide guarantee with an equivalent amount to the reduction value of
the pawn;

C.

Principal contract is terminated according to the laws and regulations, the
principal debtor should undertake the liabilities to compensate or discharge.

 

Article 6.2 Should the earnings from the disposition of the pawn are in
different currency from that stipulated in the principal contract, such earnings
shall be used to pay the debts under principal contract only after it is
converted to the currency of the principal contract at the exchange rate
publicized by Party A according to state foreign exchange policy.

Article 6.3 When Party A disposes the pawn according to this contract, Party B
shall coordinate actively and shall not set any obstacles to prevent Party A
from executing its rights.

Article 7 Representations and Warranties

Article 7.1 Party B hereby represents and warrants to Party A that:

A.

Party B is the property owner of the pawn under this contract and enjoys the
full rights of disposition. There exist no disputes with regard to the ownership
and management rights of the pawn;

B.

Party B fully understands the purpose of the principal debt and voluntarily
provide pledge for the principal debtor. All the expression of intents under
this contract are sincere;

C.

The pawn under this contract is entitled to be set pledge and no restricts
exist;

D.

Party B has made full and proper statement of the flaws of the pawn;

E.

The pawn under this contract has not been sealed-up, seized or re-pledged;

F.

Party B shall notify the lessee the status of pledge of the pawn in case the
pawn is fully or partly rent out, and in such case Party B shall also inform
Party A with written notice of the status of lease;

G.

Should Party B be natural person, Party B shall ensure the pawn is not mutual
property, or in case the pawn is mutual property, Party B has got the written
consent from the part owner;

H.

Should Party B be a legal person, Party B shall ensure i. the pledge of the pawn
complies with the articles of association of the company and the procedure and
rights describe therein; ii. The pledge of the pawn does not violate the laws
and regulations and related requirements; iii. Should this warranty and
representation is inveracious and deceitful, Party B shall still fulfill its
commitments under the pledge and be responsible for any liabilities thus incur.
Iv. In case Party B is a public listed company, Party B shall disclose the
pledge timely according to the requirements of laws and regulations, failing
which and thus leading to the influence on the realization of Party

 

5


--------------------------------------------------------------------------------


A’s pledge rights, Party B shall undertake the liabilities and all the other
obligations thus incur.

Article 8 Undertakes

Article 8.1 Before the obligations of the principal debtor under the principal
contract is completely fulfilled, Party B hereby undertakes to Party A:

A.

In case any one of following situations occurs, Party B shall still undertake
its liabilities under this contract without the needing of its consent:

 

(1)

Party A and the principal debtor negotiate to modify the principal contract,
which does not aggravate the liabilities of principal debtor;

 

(2)

The amount of the principal debt changes due to the flexible interest rate the
principle contract adopts or the adjustment of the interest rate by the People’s
Bank of China.

B.

Unless otherwise agreed by Party A, during the period of this contract, Party B
shall ensure that pawn under this contract should not be pledged or impawned at
any kind, and not be rented out, transferred to, or bestowed to any third party,
and that the pawn shall not be damaged in any kind of.

C.

Party B shall be responsible for any fees and charges under this contract,
including but not limited to the attorney fee, insurance fee, charges for
appraisement, evaluation, registration, transfer of title and any other
expenses.

D.

In case the pledge right of Party A suffers any infringement from any third
parties, Party B shall notify Party A timely and coordinate with Party A to
defense such infringement.

E.

Party B shall notify Party A timely in case any of the following situations
occurs:

 

(1)

Changes of management mechanism including but not limited to restructure of the
company to a company by shares, contracting, leasehold, consolidation,
separation, joint management, establishing joint venture or cooperative
operation with foreign companies, admission to and withdrawal from a
Partnership;

 

(2)

Changes of the business scope, registered capital and equity;

 

(3)

liquidation, closing down, going out of business, disincorporation, revocation
of the business license, nullifying the administrative registration;

 

(4)

Any disputes with regard to the ownership of the pawn;

 

(5)

Changes with regard to the name of the company, articles of association or
partnership agreement, business address, legal representative (principal), phone
no;

 

(6)

Seal-up, seizure, custody of the pawn according to the law in case the pawn is
or is likely to be involved in economic disputes, litigation or arbitration.

 

In case the items of (1) and/or (2) listed above occur, Party B shall inform
party B with written notice within 10 days since such matter happens, in case
any of the items from (3) to (6) occurs, Party B shall inform party B with
written notice immediately.

F.

Party B shall sign any notices in any forms from Party A timely.

 

Article 8.2 Party A shall hereby undertakes to Party B:

6


--------------------------------------------------------------------------------


A.    Party A shall keep all the documents, financial materials and other
undisclosed materials presented by Party B for performing this contract
confidential unless otherwise stipulated by the laws and regulations;

B     Party A shall refund the balance value of the pawn to Party B when Party A
disposes the pawn to realize its pledge right;

C.    Party A shall coordinate Party B to recourse the principal debtor when its
pledge right is fully realized.

Article 9 Default and Default Remedies

Article 9.1 Once the contract comes into effect, either party’s failing to
fulfill its commitments under this contract or violation of its representations,
warranties and undertakes under this contract constitutes the breach of
contract. Should the other party suffer any damages or losses, the breaching
party shall compensate.

Article 9.2 In case either party has any of following actions, it shall be
responsible for any extra costs and losses thus incur:

(1) Failing to make notice according to this contract or the notice is not in
compliance with the truth;

(2) Rejecting to receive the other party’s notice during working days.

Article 9.3 Should the contract is void due to any reasons from Party B, Party B
shall compensate all the damages or losses Party A thus suffer within the scope
of pledge.

Article 9.4 Should any party breach the contract, the other party is entitled to
take any measures stipulated by the laws and regulations of the People’s
Republic of China unless otherwise expressed in this contract.

Article 10 Effectiveness, Modification and Termination

Article 10.1 The contract shall be effective from the date of signing until the
date on which all debts are tendered. Where there is a statutory requirement for
registration, the effectiveness date is when the registration is completed.

Article 10.2 It must be confirmed in written words and signature by the
authorized representative of each party for any revision. The revision agreement
is the integral part of this contract and has the same legal effect.

Article 10.3 Where any article or provision of this contract shall be invalid,
illegal or unenforceable such invalidity, illegality or unenforceability shall
not effect any other article or provision hereof.

7


--------------------------------------------------------------------------------


Article 10.4 The modification and termination of this contract does not affect
the rights of each party for compensation. The termination of this contract does
not affect the validity of the article concerning settlement of disputes.

Article 11 Settlement of Disputes

Article 11.1 The conclusion, effectiveness, interpretation, execution and
dispute resolution of the contract shall be governed by the laws of the People’s
Republic of China. All disputes in connection with this contract or the
execution thereof shall be settled friendly through negotiation. In case no
settlement can be reached, the case may then be submitted to the jurisdiction of
the people’s court at the site of Party A.

Article 12 Miscellaneous

Article 12.1 This contract is independent of the principal contract, should the
principal contract be void, this contract is still valid and Party B shall
fulfill its commitments under this contract.

Article 12.2 Party B shall not transfer the whole or part of its rights and
liabilities under this contract without the written consent of Party A.

Article 12.3 No delay or omission by Party A in exercising the whole or part of
right hereunder shall operate as a waiver or modification thereof or of any
other right, and no such delay or omission shall preclude any other or further
exercise thereof or the exercise of any other right.

Article 12.4 In case the pledgor under this contract is a natural person, the
pledgor shall not be restricted by the article 8.1E (1), (2), (3), (5) of this
contract.

Article 12.5 The contract is made in four (4) copies, one for each party and one
for Real Estate Trading Center and other authority respectively and each copy
has the same legal effect.

Appendix: List of Pledge

8


--------------------------------------------------------------------------------


 

Party A:

Industrial and Commercial Bank of China Limited Shanghai branch Fengxian
sub-branch

 

 

 

 

 

 

Authorized representative:

/s/ Yi Zhang

 

 

 

 

 

Party B: Cherokee International (China) Power Supply Ltd.

 

 

 

 

 

 

Authorized representative:

/s/ Linster W. Fox

 

 

Date: January 18, 2007

9


--------------------------------------------------------------------------------


List of Pledge

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Value

 

under

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by

 

other

 

 

 

 

 

 

 

 

 

 

 

 

 

Certificate

 

appraise

 

creditor’s

 

 

 

Name

 

Quantity

 

Quality

 

Status

 

Location

 

of title

 

-ment

 

right

 

Others

 

Workshop

 

10912.95

 

good

 

Completed

 

No.1353

 

Shanghai

 

36,070,000

 

NO

 

NO

 



 

 

 

 

 

 

 

Chen Qiao

 

real esate

 

 

 

 

 

 

 



 

 

 

 

 

 

 

Road,

 

Fenfxian

 

 

 

 

 

 

 



 

 

 

 

 

 

 

Fengxian

 

(2006)

 

 

 

 

 

 

 



 

 

 

 

 

 

 

district

 

No.010046

 

 

 

 

 

 

 

 

Unit price for amount: RMB yuan

 

Pledgee:

Industrial and Commercial Bank of China Limited Shanghai branch

 

Fengxian sub-branch

 

 

 

 

 

 

Principal:

/s/ Yi Zhang

 

 

 

 

 

 

 

Pledgor: Cherokee International (China) Power Supply Ltd.

 

 

 

 

 

 

Legal representative:

/s/ Linster W. Fox

 

 

Date: January 18, 2007

10


--------------------------------------------------------------------------------